58DETAILED ACTION
Applicant’s filing AFCP dated May 17, 2021.
Claims 4, 7-9, 11, 14, 16-18, and 20 have been amended.
Claims 6 and 15 have been cancelled.
Claims 21 and 22 are new.
Claims 1-5, 7-14, and 16-22 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in communication with Mr. Peter J. Hoeller (Reg. No. 61,468) on 05/21/2021 to place the claims in the condition for allowance.
In the claims filed on 05/17/2021, further amend as below:
22. 	(Currently Amended) The processor-readable storage medium of claim 14, wherein the success probability values are dynamically changed over 



Allowable Subject Matter
Claims 1-5, 7-14, and 16-22 are allowed. 
The following is an examiner’s statement of reasons for allowance: The searched prior arts taken alone or in combination fail to suggest or teach “using a Poisson binomial distribution to determine a probability as to whether the number of healthy devices among the plurality of devices would be at least as great as the minimum health value after performing the operating system upgrade on each device in the first subset; if it is determined that the probability as to whether the number of healthy devices among the plurality of devices would be at least as great as the minimum health value after performing the operating system upgrade on each device in the first subset is less than the confidence value, selecting as the set of devices one less device than the set of devices; if it is determined that the probability as to whether the number of healthy devices among the plurality of devices would be at least as great as the minimum health value after performing the operating system upgrade on each device in the first subset is at least as great the confidence value, selecting a next subset as the set of devices with one more computing device; if the next subset includes each of the devices in the plurality of devices, selecting the set of devices as each of the devices in the plurality of devices; and if the next subset includes less than each of the devices in the plurality of devices, proceeding to the next iteration based on the next subset” as recited in independent claim 1. Claims 2 and 3 are considered allowable by virtue of their dependence on allowable independent claim 1. 
The searched prior arts also fail to suggest or teach “according to the Poisson binomial distribution through selecting a first subset of the plurality of devices; using the Poisson binomial distribution to determine a probability as to whether the number of healthy devices among the plurality of devices would be at least as great as the minimum health value after performing the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNCHUN WU whose telephone number is (571)270-1250.  The examiner can normally be reached on Monday - Friday 9:00 - 17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUNCHUN WU/Examiner, Art Unit 2191                                                                                                                                                                                                        
/ANNA C DENG/Primary Examiner, Art Unit 2191